                                                                         Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



BRIAN SHAWN SAUDER,
      Plaintiff,

v.                                                Case No. 3:18cv2192-RV-HTC

CAPTAIN HARKIN,
SERGEANT GOYER,
OFFICER STANLEY,
FLORIDA DEPARTMENT OF
CORRECTIONS (“FDOC”),
      Defendants.

                                          /

                                    ORDER

       This cause comes for consideration upon the Magistrate Judge’s Report and

Recommendation dated November 6, 2019 (Doc. 55). Plaintiff was furnished a copy

of the Report and Recommendation and afforded an opportunity to file objections

under Title 28, United States Code, Section 636(b)(1). No objections were filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is
                                                                         Page 2 of 2


     ORDERED that:

     1.    The Magistrate Judge’s Report and Recommendation (Doc. 55) is

           adopted and incorporated by reference in this Order.

     2.    FDOC’s Motion to Dismiss (Doc. 43) is GRANTED. The clerk is

           directed to terminate FDOC as a defendant in this action.

     3.    The clerk is directed to refer the matter back to the Magistrate Judge

           for further proceedings.

     DONE AND ORDERED this 12th day of December, 2019.



                        s/ Roger Vinson                f
                        ROGER VINSON
                        SENIOR UNITED STATES DISTRICT JUDGE




3:18cv2192-RV-HTC
